

116 S559 IS: Parental Bereavement Act of 2019
U.S. Senate
2019-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 559IN THE SENATE OF THE UNITED STATESFebruary 26, 2019Mr. Tester (for himself, Ms. McSally, Mr. Markey, Mr. Blumenthal, Ms. Warren, Mr. Whitehouse, Mr. Van Hollen, Mr. Coons, and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Family and Medical Leave Act of 1993 to provide leave because of the death of a son or
			 daughter.
	
		1.Short
 titleThis Act may be cited as the Parental Bereavement Act of 2019 or the Sarah Grace-Farley-Kluger Act.
		2.Family leave
			 because of the death of a son or daughter
			(a)Family
			 leave
				(1)Entitlement to
 leaveSection 102(a)(1) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)(1)) is amended by adding at the end the following new subparagraph:
					
 (F)Because of the death of a son or daughter..
				(2)Requirements
			 relating to leave
 (A)ScheduleSection 102(b)(1) of such Act (29 U.S.C. 2612(b)(1)) is amended by inserting after the third sentence the following new sentence: Leave under subsection (a)(1)(F) shall not be taken by an employee intermittently or on a reduced leave schedule unless the employee and the employer of the employee agree otherwise..
					(B)Substitution of
 paid leaveSection 102(d)(2)(B) of such Act (29 U.S.C. 2612(d)(2)(B)) is amended, in the first sentence, by striking (C) or (D) and inserting (C), (D), or (F).
 (C)NoticeSection 102(e) of such Act (29 U.S.C. 2612(e)) is amended by adding at the end the following new paragraph:
						
							(4)Notice for
 leave due to death of a son or daughterIn any case in which the necessity for leave under subsection (a)(1)(F) is foreseeable, the employee shall provide such notice to the employer as is reasonable and practicable..
					(D)Spouses
 employed by same employerSection 102(f)(1)(A) of such Act (29 U.S.C. 2612(f)(1)(A)) is amended by striking subparagraph (A) or (B) and inserting subparagraph (A), (B), or (F).
					(E)Certification
 requirementsSection 103 of such Act (29 U.S.C. 2613) is amended by adding at the end the following:
						
							(g)Certification
 related to the death of a son or daughterAn employer may require that a request for leave under section 102(a)(1)(F) be supported by a certification issued at such time and in such manner as the Secretary may by regulation prescribe. If the Secretary issues a regulation requiring such certification, the employee shall provide, in a timely manner, a copy of such certification to the employer..
				
					(F)Failure to
 return from leaveSection 104(c) of such Act (29 U.S.C. 2614(c)) is amended—
 (i)in paragraph (2)(B)(i), by inserting before the semicolon the following: , or a death that entitles the employee to leave under section 102(a)(1)(F); and
 (ii)in paragraph (3)(A)—
 (I)in the matter preceding clause (i), by inserting , or the death, before described;
 (II)in clause (ii), by striking or at the end;
 (III)by redesignating clause (iii) as clause (iv); and
 (IV)by inserting after clause (ii) the following:
								
 (iii)a certification that meets such requirements as the Secretary may by regulation prescribe, in the case of an employee unable to return to work because of a death specified in section 102(a)(1)(F); or.
							(G)Employees of
 local educational agenciesSection 108 of such Act (29 U.S.C. 2618) is amended—
 (i)in subsection (c)—
 (I)in paragraph (1)—
 (aa)in the matter preceding subparagraph (A), by inserting after medical treatment the following: , or under section 102(a)(1)(F) that is foreseeable,; and
 (bb)in subparagraph (A), by inserting after to exceed the following: (except in the case of leave under section 102(a)(1)(F)); and
 (II)in paragraph (2), by striking section 102(e)(2) and inserting paragraphs (2) and (4) of section 102(e), as applicable; and
 (ii)in subsection (d), in paragraphs (2) and (3), by striking or (C) each place it appears and inserting (C), or (F).
						(b)Family leave
			 for civil service employees
				(1)Entitlement to
 leaveSection 6382(a)(1) of title 5, United States Code, is amended by adding at the end the following:
					
 (F)Because of the death of a son or daughter..
				(2)Requirements
			 relating to leave
 (A)ScheduleSection 6382(b)(1) of such title is amended by inserting after the third sentence the following new sentence: Leave under subsection (a)(1)(F) shall not be taken by an employee intermittently or on a reduced leave schedule unless the employee and the employing agency of the employee agree otherwise..
					(B)Substitution of
 paid leaveSection 6382(d) of such title is amended, in the first sentence, by striking or (E) and inserting (E), or (F).
 (C)NoticeSection 6382(e) of such title is amended by adding at the end the following new paragraph:
						
 (4)In any case in which the necessity for leave under subsection (a)(1)(F) is foreseeable, the employee shall provide such notice to the employing agency as is reasonable and practicable..
					(D)Certification
 requirementsSection 6383 of such title is amended by adding at the end the following:
						
 (g)An employing agency may require that a request for leave under section 6382(a)(1)(F) be supported by a certification issued at such time and in such manner as the Office of Personnel Management may by regulation prescribe. If the Office issues a regulation requiring such certification, the employee shall provide, in a timely manner, a copy of such certification to the employer..